UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-7335


MIKEYLA K. MITCHELL,

                   Plaintiff - Appellant,

             v.

OFFICER CORILLO; SERGEANT LUCK,

                   Defendants - Appellees,

             and

PORTSMOUTH POLICE DEPARTMENT; OFFICER RUBY,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00100-MSD-LRL)


Submitted: March 14, 2019                                   Decided: March 19, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Mikeyla K. Mitchell, Appellant Pro Se. Derek Gerrod Challenger, OFFICE OF THE
CITY ATTORNEY, Portsmouth, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Mikeyla K. Mitchell appeals the district court’s order dismissing one defendant

and granting summary judgment to the remaining two defendants in Mitchell’s 42 U.S.C.

§ 1983 (2012) action.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Mitchell v. Corillo,

No. 2:18-cv-00100-MSD-LRL (E.D. Va. Oct. 16, 2018).              We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3